On the 30th day of January, 1911, judgment was pronounced against appellant in the county court of Harmon county for a violation of the prohibitory liquor law. He was sentenced to pay a fine of $50 and 30 days imprisonment in the county jail. At this time appellant was given by the court 90 days within which to perfect his appeal, but appellant did not perfect his appeal to this court until the 17th day of May, 1911, which was after the expiration of the 90 days allowed by the court in which said appeal should have been perfected. Counsel for appellant attempt to excuse their failure to perfect said appeal within the time prescribed by law by showing that this delay was caused through some miscarriage of the postoffice department of the United States. The law makes no provision for such delays as this. Counsel at their peril take the chances of sending matter through the mail at the last day. It is their duty to take such steps as will insure the filing of their appeals in this court within the time prescribed by law. Motion to dismiss this appeal is therefore sustained and it is dismissed.